Home Treasure Finders, Inc. 3412 West 62nd Avenue Denver, Colorado 80221 January 18, 2012 Ms. Brigitte Lippman, Special Counsel Securities and Exchange Commission treet, N. E. Washington, D.C. 20549 Re: Home Treasure Finders, Inc. (the Company) Form S-1 Registration Statement File number 333-176154 Dear Ms. Lippman: At this time, on behalf of the Company, we hereby withdraw our request for acceleration of the effective date of the Registration Statement pursuant to Rule 461 to January 13, 2012 at 2:00 PM, Washington, D.C. local time, or as soon as practicable thereafter. We confirm that we are aware of our responsibilities under the Securities Act and the Securities Exchange Act as they relate to the public offering of securities specified in the Registration Statement. Further, we understand that request for acceleration is a confirmation of the fact that we are aware of our responsibilities under the federal securities laws. If you have any additional questions, do not hesitate to contact me at 720-273-2398. Sincerely, Home Treasure Finders, Inc. /s/ Corey Wiegand Corey Wiegand, President
